266 S.W.3d 886 (2008)
Kenneth G. CHARRON, Appellant,
v.
STATE of Missouri, et al., Respondent.
No. WD 69434.
Missouri Court of Appeals, Western District.
October 28, 2008.
Kenneth G. Charron, pro se.
Kathleen R. Robertson, Jefferson City, MO, for respondent.
Before DIV I: LOWENSTEIN, P.J., SPINDEN and HOWARD, JJ.

ORDER
PER CURIAM.
Kenneth Charron, an inmate in the Missouri Department of Corrections, appeals the dismissal of his petition for declaratory judgment seeking a determination that portions of Section 595.209.5, RSMo (Cum. Supp.2005), are unconstitutional. Upon review of the record, the court, after transfer from the Supreme Court of Missouri, finds that the trial court did not err in dismissing Charron's petition for failure to state a claim upon which relief can be granted. A lengthy opinion would serve no precedential purpose. The parties have been provided with a memorandum setting forth the reasoning of the court. Judgment affirmed. Rule 84.16(b).